DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 7, 8, 28 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaercher (DE9013486U1) in view of Davies et al. (2008/0029615)
Regarding claim 1 Kaercher shows  a pressure washer (figure), comprising: a pump (1) including a pump inlet (inlet to 1) for receiving liquid to be pressurized and a pump outlet (outlet of 1); a hose (2) including a hose inlet (fig) configured to be coupled in fluid communication with the pump outlet, and a hose outlet (fig); a wand (the part between 3 and 4) including a wand inlet (fig) configured to be coupled in fluid communication with the hose outlet, and a wand outlet (fig): a first nozzle configuration and a second nozzle configuration [0025], wherein each of the first and second nozzle configurations is selectively capable of being coupled in fluid communication with the wand outlet (figure), and the first and second nozzle configurations have respective first and second through bores [0025], the first through bore configured to provide a different 
But fails to disclose an electronic display electrically coupled to the control and the electric motor, wherein the electronic display includes multiple visual indicators and the control activates one of the multiple visual indicators to communicate a relative level of the output pressure to the user.
However, Davies et al teaches a pressure gauge that includes an electronic display wherein the electronic display has a control and includes multiple visual indicators and the control activates one of the multiple visual indicators to communicate a relative level of the output pressure to the user.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to add the pressure gauge of Davies et al. to the pressure washer of Kaercher and have it be electrically coupled top the control (for power, or to just combine the controls of the pressure washer sand the gauge), of the pressure 
Regarding claim 7,  the control further comprises a rev limiter for limiting the rate of rotation of the motor output [0019] also the rev limit is the max sped of the motor)  
Regarding claim 8,  the first and second nozzle configurations further respectively comprise first and second nozzles independently attachable to the wand [0025].  
Regarding claim 28,  wherein the visual indicators comprise icons (digital display lights) selectively illuminated by the control depending on the output pressure.  
Regarding claim 29,  wherein each icon represents a different use or application of the pressure washer (different pressures represent a pressure that can be used for different things).

Claims 2-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaercher (DE9013486U1) as modified by Davies et al. (2008/0029615) above, further in in view of Kieffer et al. (2012/0282121)
Regarding claim 2, Kaercher as modified above shows all aspects of the applicant’s invention as in claim 1 above, but fails to disclose that the electric motor further comprises a brushless DC motor. 
However,  Kieffer et al. teaches a pump that is driven by a brushless dc motor (112).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively field to use a brushless DC motor in the sprayer of Kaercher as modified above in order to make it more efficient.

Regarding claim 4,  the control further comprises a rev limiter for limiting the rate of rotation of the motor output.[0019] also the rev limit is the max sped of the motor)  
Regarding claim 5,  the control holds the level of electric current drawn by the brushless DC motor substantially constant [0026]. 
Regarding claim 6, the above combination does not include that  the substantially constant level of current is 15 Amps.  
However, one of ordinary skill in the art would know that increasing the amps increases the speed of the motor and vice versa, making the current is a results effective variable.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to see the constant amps at 15 amps, since it has been held the discovering an optimum value of a results effective variable involves only routine skill in the art.


Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaercher (DE9013486U1) as modified by Davies et al. (2008/0029615) above, further in view of Gardner et al. (2009/0065612)
Regarding claim 9, Kaercher as modified above shows all aspects of the applicant’s invention as in claim 1 above, but fails to disclose the first and second 

However,  Gardner et al. teaches an adjustable nozzle for a pressure washer (10).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively field to use an adjustable nozzle on the pressure washer of Kaercher as modified above in order to easily adjust the spray pattern. 

Response to Arguments
Applicant’s arguments, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made above.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON J BOECKMANN whose telephone number is (571)272-2708.  The examiner can normally be reached on M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/JASON J BOECKMANN/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        6/8/2021